Title: From James Madison to Willink and Van Staphorst (Abstract), 22 April 1805
From: Madison, James
To: Willink and Van Staphorst


22 April 1805, Department of State. “James Bowdoin Esqr being appointed Minister Plenipotentiary of the United States to His Catholic Majesty has authority to draw upon you for nine thousand dollars as his outfit, for his salary at an annual rate equal to the same sum, for the contingencies of the Legation, for reimbursements to Consuls, and at the termination of his mission for a quarters salary.
  “George W. Erving Esqr. having been appointed Secretary to the same Legation and provisionally and eventually Charge des Affaires, is authorized to draw for his salary in the former capacity at the rate of thirteen hundred and fifty dollars, for an outfit equal to a quarters salary and the same allowance for returning; and should he have occasion to act as Charge des Affaires, for an allowance whilst he actually holds this character at the rate of 4,500 dollars ⅌annum.”
